SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1459
CA 12-00265
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION
OF CATHERINE H., DAUGHTER,
PETITIONER-RESPONDENT,
                                                                 ORDER
FOR THE APPOINTMENT OF A GUARDIAN OF THE
PERSON AND/OR PROPERTY OF DOLORES H., A
PERSON ALLEGED TO BE INCAPACITATED.
----------------------------------------
SUSAN H., APPELLANT.


SUSAN H., APPELLANT PRO SE.

CHRIS T. BRUNEA, BOWMANSVILLE, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered April 7, 2011 in a proceeding pursuant to
Mental Hygiene Law article 81. The order, among other things, granted
the cross motion of Catherine H. for referral of all accounting issues
to Surrogate’s Court, Erie County.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court